COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
 MICHAEL MONROE BOWERS,                                          No. 08-13-00346-CV
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 v.                                                          231st Judicial District Court
                                                 §
 ANGELA GODBEY BOWERS,                                         of Tarrant County, Texas
                                                 §
                   Appellee.                                    (TC# 231-485220-10)
                                                 §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part of

the judgment in the temporary orders awarding attorney’s fees. We therefore reverse that part of the

judgment of the court below and render judgment vacating the trial court’s temporary orders

awarding attorney’s fees.

       The remainder of the judgment is reversed and the cause is remanded for further proceedings,

in accordance with the opinion of this Court’s. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 8TH DAY OF APRIL, 2016.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Hughes J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)